DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 89 for a locating pin, mentioned in paragraph [0026].  Fig. 1 appears to use reference number 84 instead of 89. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The below claims are objected to because of the following informalities:  
Claims 1, 9, and 17 recite “additive manufacturing” after a first recitation of “additive manufacturing” without providing “the” prior to the later recitations. The later recitations of “additive manufacturing” in each claim need to be preceded by “the” for the purpose of claim language consistency.
Similarly, each of claims 1, 9, and 17 recites “laser light” after a first recitation without providing “the” prior to the later recitations.
Claim 5 recites “a wire alignment device disposed with the optical housing,” which should read “a wire alignment device disposed within the optical housing.” 
Claim 15 recites “…is a either a conical mirror or…” which should read “…is either a conical mirror or…”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A wire alignment device/mechanism to position the wire coaxial with the laser beam and perpendicular to a work surface, in claims 5, 9, and 17. The specification describes an adjustable wire steering/alignment mechanism 400 for positioning the wire, wherein the device may include a ball type joint ([0025], Fig. 1).
In claims 9 and 17, “an upper portion…adapted to receive a laser.” The specification describes the upper portion is adapted to be connected to a laser [0008]-[0009], and upper housing portion 110 is depicted with connector 20 for receiving a fiber laser ([0026], Fig. 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the interior" in line 2.  There is insufficient antecedent basis for this limitation in the claim. An interior of the optical housing has not been defined by the claims.
Claim 12 recites the limitation "the interior" in line 2.  There is insufficient antecedent basis for this limitation in the claim. An interior of the optical housing has not been defined by the claims.
Claim 20 recites the limitation "the interior" in line 2.  There is insufficient antecedent basis for this limitation in the claim. An interior of the optical housing has not been defined by the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7, 9-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGregor et al., US 20030116542 A1.


    PNG
    media_image1.png
    628
    840
    media_image1.png
    Greyscale

Regarding claim 1, McGregor discloses an apparatus for use in laser wire additive manufacturing ([0004]), comprising: 
(a) an optical housing adapted to receive a laser beam therein and a feed material therein (outer structure of laser beam consolidator 30, Fig. 3), wherein the feed material is adapted for use in additive manufacturing ([0004]);
(b) a first reflective optic for receiving and reflecting the laser beam (conical mirror 32); and
(c) a second reflective optic for receiving laser light reflected by the first reflective optic (spherical mirror 34), wherein the second reflective optic directs the laser light received from the first reflective optic onto the feed material in a cylindrical configuration such that the feed material and the cylinder of laser light are coaxial with regard to one another within a portion of the optical housing (Fig. 3).
The detailed embodiments of McGregor describe using powder as the additive feed material, therefore in the same embodiment McGregor does not disclose the optical housing adapted to receive a laser beam and a wire therein and the directing of light onto the wire. However, McGregor teaches that wire can alternately be used as the feed material instead of powder ([0004], [0061]).
It would have been obvious to one of ordinary skill in the art to use the known alternative of wire feed material, instead of powder feed material, as suggested by McGregor, with a reasonable expectation of success. One of ordinary skill in the art may be motivated to use wire instead of powder, for example, in order to achieve a higher deposition rate, for budgetary reasons, or due to an availability of wire over powder. The material types are known alternatives as feedstock material in laser additive systems and McGregor teaches the apparatus is suited for use with wire material. 

Regarding claim 2, McGregor teaches the apparatus of claim 1, further comprising a shielded conduit positioned within the optical housing at a predetermined angle, wherein the shielded conduit is adapted to receive the wire therein (feed tube [0051] and Fig. 3, which would house wire instead of powder in the apparatus of claim 1).

Regarding claim 3, McGregor teaches the apparatus of claim 1, further comprising at least one gas inlet formed in the optical housing (gas purge system 40 and inlet depicted in Fig. 3), wherein the gas inlet is adapted to receive pressurized gas therethrough (gas purge), and wherein the pressurized gas provides shielding at a work surface involving the wire (provides a cover gas 42 over the melt pool, [0051]).

Regarding claim 5, McGregor teaches the apparatus of claim 1, further comprising a wire alignment device disposed within the optical housing (precision feed nozzle 39 [0051] and Fig. 3, which would provide an outlet for wire instead of powder in the apparatus of claim 1), wherein the wire alignment device is operative to position the wire coaxial with the laser beam and perpendicular to a work surface (Fig. 3).

Regarding claim 6, McGregor teaches the apparatus of claim 1, further comprising an aerodynamic window disposed within the optical housing for preventing contaminants from damaging the reflective optics (nozzle of protective cone 41 allows gas to exit, [0051]).
In view of the specification, an aerodynamic window is interpreted as an opening or gap in the structure where, e.g., a gas can flow through (“a portion of chamber 310 is constricted to form annular aerodynamic window 312…” [0024], “coaxial gas flows down the laser beam path through a narrowing gap (i.e., annular aerodynamic window 312)” [0027], Fig. 1).

Regarding claim 7, McGregor teaches the apparatus of claim 1, wherein the first reflective optic is a conical mirror (conical mirror 32).

Regarding claim 9, McGregor discloses an apparatus for use in laser wire additive manufacturing, comprising:
(a) an optical housing (Fig. 3), wherein the optical housing includes:
(i) an upper portion (see upper portion of annotated Fig. 3), wherein the upper portion is adapted to receive a laser beam directed into and through the optical housing (Fig. 3);
(ii) a middle portion connected to the upper portion (see middle portion of annotated Fig. 3); and
(iii) a lower portion connected to the middle portion (see lower portion of annotated Fig. 3);
(b) a conduit disposed within the optical housing at a predetermined angle, wherein the conduit passes through the upper, middle, and lower portions of the optical housing (feed tube, [0051] and Fig. 3)
(c) a feed material disposed within the conduit, wherein the feed material is adapted for use in additive manufacturing (material feed, which is powder [0051]]);
(d) a nozzle connected to the lower portion of the housing for receiving the feed material from the conduit (nozzle of the protective cone 41, [0051]); 
(e) an alignment mechanism disposed within the nozzle, wherein the alignment mechanism reorients the feed material exiting the lower portion of the optical housing into a position coaxial with the laser beam and perpendicular to a work surface (precision feed nozzle 39, [0051], Fig. 3);
(f) a first reflective optic disposed within the middle portion of the housing for receiving and reflecting the laser beam (first mirror 32, Fig. 3);
(g) a second reflective optic disposed within the middle portion of the housing for receiving laser light reflected by the first reflective optic (second mirror 34), wherein the second reflective optic directs the laser light received from the first reflective optic onto the feed material in a cylindrical configuration such that the feed material and the cylinder of laser light are coaxial with regard to one another within the nozzle (Fig. 3).
The upper portion of Fig. 3 is shown to receive laser beam 31 but is not described as adapted to receive a laser. However, McGregor describes elsewhere that laser energy may be supplied through fiber optic delivery systems commonly used with Nd:YAG lasers ([0057]). Accordingly, it would have been obvious to configure the upper portion to receive a laser with its associated delivery system, such as a fiber optic delivery system, in order to connect a source for the laser beam.
As described above for claim 1, the detailed embodiments of McGregor relate to using powder as the additive feed material, therefore in the same embodiment McGregor does not disclose the limitations specific to a wire as the feed material. However, McGregor teaches that wire can alternately be used instead of powder ([0004], [0061]).
It would have been obvious to one of ordinary skill in the art to use the known alternative of wire feed material, instead of powder feed material, as suggested by McGregor with a reasonable expectation of success. One of ordinary skill in the art may be motivated to use wire instead of powder, for example, in order to achieve a higher deposition rate, for budgetary reasons, or due to an availability of wire over powder.

Regarding claim 10, McGregor teaches the apparatus of claim 9, and McGregor teaches the claimed at least one gas inlet as set forth above for claim 3.

Regarding claim 13, McGregor teaches the apparatus of claim 9, and McGregor teaches an aerodynamic window disposed within the nozzle for preventing contaminants from damaging the reflective optics (nozzle of protective cone 41 allows gas to exit, [0051]).
In view of the specification, an aerodynamic window is interpreted as an opening or gap in the structure where, e.g., a gas can flow through (“a portion of chamber 310 is constricted to form annular aerodynamic window 312…” [0024], “coaxial gas flows down the laser beam path through a narrowing gap (i.e., annular aerodynamic window 312)” [0027], Fig. 1).

Regarding claim 14, McGregor teaches the apparatus of claim 9, and McGregor teaches the conduit is shielded (feed path is formed by a tube, [0051], Fig. 3).

Regarding claim 15, McGregor teaches the apparatus of claim 9, and McGregor teaches the first reflective optic is a conical mirror (conical mirror 32).

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGregor as applied to claims 1 and 10 above, and further in view of Fu et al., WO 2011082582 A1. An Espacenet machine translation of Fu is provided and referred to herein.

Regarding claim 4, McGregor teaches the apparatus of claim 1. The apparatus depicted by McGregor appears to include a structure for supporting the conical mirror 31 while allowing the reflected laser light to pass through (see Fig. 3), however McGregor is silent as to the specifics of such structure, including a plate wherein the supportive plate is adapted to provide cooling water to the interior of the optical housing, and wherein the supportive plate includes a plurality of spokes formed therein for allowing reflected laser light to pass therethrough.
In the same field of endeavor, Fu, describes a wire feeding and laser cladding forming device (p. 3, line 106, Fig. 3). 

    PNG
    media_image2.png
    515
    422
    media_image2.png
    Greyscale

Fu teaches a support frame 21 composed of an inner ring, outer ring, and at least two ribs, where a conical mirror 19 (corresponding to the claimed first reflective optic) is arranged on the support frame (p. 3, lines 119-120; p. 4, lines 131-140; p. 6, lines 234-238; Fig. 3). Fu teaches a cooling water channel is arranged inside a rib of the support frame (p. 4, lines 133-135). The circulating cooling water channel is to absorb heat in the light irradiation area (p. 4, lines 137-138). The at least two ribs are interpreted to correspond to spokes.
It would have been obvious to one of ordinary skill in the art to modify the support structure for the conical mirror of McGregor to use a supportive plate adapted to provide cooling water to the interior of the optical housing, and wherein the supportive plate includes a plurality of spokes formed therein for allowing reflected laser light to pass therethrough, in order to absorb light in the irradiation area and prevent overheating, as taught by Fu.

Regarding claim 12, McGregor teaches the apparatus of claim 10. Fu teaches the remaining claim limitations as set forth above for claim 4.

Claim(s) 8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGregor as applied to claims 1 and 9 above, and further in view of US 20180185960 A1 (IPG Photonics Corporation, “IPG”), provided in Applicant’s IDS.

Regarding claim 8, McGregor teaches the apparatus of claim 1. McGregor discloses the second reflective optic is a spherical mirror. McGregor does not disclose the second reflective optic is a toroidal mirror.
In the same field of endeavor, IPG teaches using aspherical mirrors as an alternative to spherical mirrors in order to correct optical aberrations such as spherical aberrations ([0045]). IPG teaches a second reflective optic with a concave surface may be aspheric, such as a toroidal shape ([0050]).
It would have been obvious to one of ordinary skill in the art to modify the second reflective optic of McGregor to use a toroidal mirror instead of a spherical mirror in order to correct for optical aberrations associated with a spherical mirror, as taught by IPG. One of ordinary skill in the art would have a reasonable expectation of success in doing so. 

Regarding claim 16, McGregor teaches the apparatus of claim 9. McGregor discloses the second reflective optic is a spherical mirror. McGregor does not disclose the second reflective optic is a toroidal mirror.
IPG teaches the second reflective optic is a toroidal mirror as set forth above for claim 8.

Regarding claim 17, McGregor teaches an apparatus for use in laser wire additive manufacturing, comprising (a), (b), (c), (d), (e), and (f), as set forth above for claims 9, 13, 14, and 15. McGregor discloses the second reflective optic is a spherical mirror. McGregor does not disclose the second reflective optic is a toroidal mirror.
IPG teaches the second reflective optic is a toroidal mirror as set forth above for claim 8.

Regarding claim 18, McGregor in view of IPG teaches the apparatus of claim 17, and McGregor discloses the claimed at least one gas inlet as set forth above for claim 3.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGregor as applied to claim 9 above, and further in view of Simmons et al., US 4089595 A.

Regarding claim 11, McGregor teaches the apparatus of claim 9. McGregor does not disclose at least one water inlet and at least one water exit for allowing cooling water to flow into and through the optical housing for cooling the first reflective optic. 
In the same field of laser optical devices, Simmons teaches an optical system using multiple reflective optics (mirrors, e.g., concave mirror 70, convex mirror 108) to align and focus a laser beam (Fig. 1, Abstract, Summary). Simmons teaches using circulating cooling water to cool the mirrors (Col. 3, lines 16-21; Col. 4, lines 35-45). Simmons teaches inlets and outlets in a housing structure leading to passages 60,62 and from passages 64,66 to provide the cooling water flow to one of the reflective mirrors 70 (Fig. 1, Col. 3, lines 16-21). 
It would have been obvious to one of ordinary skill in the art to modify the apparatus of McGregor to include at least one water inlet and at least one water exit for allowing cooling water to flow into and through the optical housing for cooling the first reflective optic, as taught by Simmons, in order to cool and maintain a temperature of the mirrors exposed to a high energy laser beam.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGregor in view of IPG as applied to claim 17 above, and further in view of Simmons et al., US 4089595 A.

Regarding claim 19, McGregor in view of IPG teaches the apparatus of claim 17. Simmons teaches the remaining claim limitations as set forth above for claim 11.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGregor in view of IPG as applied to claim 17 above, and further in view of Fu et al., WO 2011082582 A1. An Espacenet machine translation of Fu is provided and referred to herein.

Regarding claim 20, McGregor in view of IPG teaches the apparatus of claim 17. Fu teaches the remaining claim limitations as set forth above for claim 4.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/575138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Independent claims 1, 9, and 17 of the instant application are broader than the corresponding independent claims 1, 9, and 17 of the reference application other than the claimed requirement for handling a wire specifically as the feedstock material. However, it would have been obvious to one of ordinary skill in the art to modify the corresponding claims of the reference application to require a wire as the feedstock because wire is a known type of feedstock material appropriate for use in the claimed apparatus for laser additive manufacturing, as evidenced by the specification of the reference application (e.g., [0003], [0027], [0033]). The requirements of the second reflective optic in the reference application are more specific than those of instant claims 1, 9, and 17 and therefore anticipate the broader limitations of the corresponding instant claims.
Dependent claims 2-8, 10-16, and 18-20 of the instant application are identical or different only in requiring specifically wire as the feedstock material, and similarly would be obvious over the reference claims 2-8, 10-16, and 18-20, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754